Citation Nr: 0107357	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  97-32 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


FINDINGS OF FACT

1.  The veteran's disabilities do not confine the veteran to 
his house or immediate premises.  

2.  The veteran is not helplessness or so nearly helpless as 
to require the regular aid and attendance of another person.  

3.  The veteran is not blind or a patient in a nursing home 
and his disabilities do not render him unable to care for 
most of his daily personal needs or protect himself from the 
hazards and dangers incident to his daily environment without 
the assistance of others. 


CONCLUSION OF LAW

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound 
is not established. 38 U.S.C. §§  1502, 1521 (West 1991); 
38 C.F.R. § 3.351, 3.351 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein have been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran, who is in receipt of pension benefits, seeks 
receipt of special monthly pension.  Under 38 U.S.C.A. § 
1521, "each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct" shall 
receive VA pension.  38 U.S.C. § 1521(a).  Section 1521 
further provides for an increased rate of pension, in the 
form of a special monthly pension, when an otherwise eligible 
veteran is in need of regular aid and attendance, 38 U.S.C. § 
1521(d), or has a disability rated as permanent and total and 
(1) has an additional disability or disabilities ratable at 
60%, or (2) is permanently housebound.  38 U.S.C. § 1521 (d), 
(e); see also 38 C.F.R. §§  3.351(b), (c), (d), 3.352(a).  

A veteran is considered to be housebound if the veteran is 
confined to the veteran's house or immediate premises due to 
a disability which is reasonably certain to remain throughout 
the veteran's lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. 
§ 3.351(d); 38 C.F.R. § 3.351(e).  Need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b).  The veteran will be considered in need 
of regular aid and attendance if he or she (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. §  3.352(a).  38 C.F.R. 
§ 3.351(c).  

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance:  inability of claimant to dress or 
undress himself or herself, or to keep himself or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself or herself through the loss of 
coordination of the upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purposes of analysis, "bedridden" is that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or a cure will not suffice.  It is not 
required that all of the disabling conditions enumerated 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the veteran be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others. 

The veteran's non-service-connected disabilities include 
dysthymia, evaluated as noncompensable; tonsillitis, 
evaluated as noncompensable; arthritis and degenerative joint 
disease, evaluated as 10 percent disabling; lumbar myositis, 
with myasthenia gravis, by history, evaluated as 10 percent 
disabling; early senile cataracts, with ectropion and 
trichiasis, evaluated as noncompensable; and peripheral 
neuropathy, evaluated as noncompensable.  

The veteran underwent a VA examination in December 1996.  
During a neurological examination, the veteran articulated no 
complaints pertaining to ocular myasthenia, complaining, 
instead, only of multiple joint pains and a tendency to fall 
when walking, which he indicated was caused by failure of his 
legs.  Examination revealed no aphasia, apraxia or agnosia.  
Gait was normal.  There was diminished vibration distally.  
Diagnoses included ocular myasthenia by history and 
peripheral neuropathy.  

During an examination for aid and attendance, the veteran 
complained of pain in both hips, particularly the left hip, 
and pain in both knees and ankles.  He also complained of 
neck and low back pain.  The examiner observed that a 
diagnosis of microcytic anemia had been treated in the past 
with folic acid and vitamin B 12 injections.  The veteran 
reportedly was well nourished and well developed.  
Examination of the upper extremities resulted in a conclusion 
that the veteran was able to carry out activities of daily 
living and to attend to the needs of nature without 
assistance.  Examination of the lower extremities revealed no 
restrictions.  The examiner indicated that the veteran was 
able to ambulate well with adequate balance and propulsion.  
Examination of the spine revealed no limitation of motion or 
deformities of the spine.  

According to the examiner, the veteran was able to carry out 
the activities of daily living, to attend to the needs of 
nature, and to travel away from his home without assistance.  
According to the examiner, in a typical day, the veteran 
would get up "as soon as the sun comes out," and walk to 
the bathroom to wash his face and brush his teeth.  The 
veteran reportedly would bathe himself with a pail of water 
and with soap, despite the fact that he had a bathtub.  The 
examiner further indicated that the veteran shaved 
periodically and lived alone.  According to the examiner, the 
veteran alleged that his nephew would shave him on occasion 
because the veteran experienced hand weakness.  The veteran 
indicated that he would spend the day in the house and that a 
neighbor would bring him his meals in exchange for pay.  The 
veteran also indicated that he was able to walk for short 
distances and was only taken out of his home for medical 
appointments.  

Psychiatric examination revealed the veteran, who walked 
slowly and complained of pain, to look somewhat depressed, 
although he was in contact with reality.  Conversation was 
coherent and relevant.  There were no delusional or 
perceptive disorders.  The veteran was oriented, his memories 
were preserved, and he was not suicidal.  His judgment was 
preserved, and he was able to differentiate between right and 
wrong.  The diagnosis was dysthymia, and the examiner 
assigned a GAF evaluation of 60.  

Visual examination revealed corrected near vision of 20/20 in 
both eyes.  Far vision was 20/25 in the right eye and 20/20 
in the left eye.  There was no diplopia or visual field 
deficit.  Diagnoses were ectropion, trichiasis, dry eye, and 
senile cataracts.  

During a hearing in December 1998, the veteran complained of 
neck, back, chest and knee pain.  He indicated that he would 
fall.  He indicated that a neighbor would cook for him and 
that he had a fear of falling in the bathtub.  He also 
indicated that his son would take him out of the house if he 
needed to go somewhere.  The veteran appeared to indicate 
during his testimony that he was able to feed himself and did 
not use any ambulatory aid during the hearing, although he 
suggested that he would remain in bed during the day, except 
to go to the bathroom.  

During that hearing, the veteran offered a medical 
certificate from a private physician from whom the veteran 
claimed to have received treatment.  That certificate, dated 
November 30, 1998, identifies the veteran's problems as 
severe paranoid schizophrenia, depression, severe 
inflammatory arthritis, lumbar spasm and bilateral cataracts.  
It further characterizes the veteran's prognosis as poor and 
reflects that the veteran is unable to hold a job.  

Later in December, the veteran underwent an examination for 
mental disorders, during which he presented a certificate 
from a mental health center dated June 1980 that revealed a 
provisional diagnosis of schizophrenia, as well as a 1983 
diagnosis of anxiety disorder with paranoid features.  
Examination revealed the veteran to be well developed and 
well nourished.  The veteran reportedly was in very good 
physical shape.  He was angry and poorly cooperative, but his 
answers were relevant and coherent.  The veteran was not 
delusional or hallucinating, although he appeared to distrust 
others.  The veteran's affect was constricted and his mood 
was angry, although he was oriented.  His memory was 
adequate, his intellectual functioning average, and his 
judgment fair, although is insight was very poor.  The 
diagnosis was schizoaffective disorder, and the examiner 
assigned a GAF evaluation of 50.

During a contemporaneous examination for aid in attendance, 
the veteran complained of pain in his low back, hips, chest 
and knees.  The veteran reportedly had been seen in the past 
through the VA hospital and privately in his own home.  The 
veteran used a wooden cane to walk, ostensibly in response to 
buckling in his knees.  According to the examiner, the 
veteran required a sister-in-law to transport him in a car to 
the examination.  The veteran was not hospitalized and was 
not bedridden.  The veteran indicated that on an average day, 
he would wake up at six o'clock and wash himself.  He 
indicated that he required assistance getting into the 
bathtub because he feared falling.  He indicated that his 
"consensual wife" would bring him his meals and that he did 
little during the day other than to listen to the radio and 
lie in bed.  

Examination revealed the veteran to be well developed and to 
stand erect.  He was well nourished.  He walked with a cane 
for balance.  Examination revealed no restriction in the 
upper extremities that would preclude the veteran from 
carrying out the activities of daily living.  Examination of 
the lower extremities revealed that the veteran was able to 
walk well with the aid of a wooden cane.  There was no 
limitation of motion and no deformity of the spine.  The 
veteran was able to ambulate 100 to 200 meters at a slow to 
normal pace.  The veteran indicated that he was taken out of 
his home only for medical appointments.  

The veteran underwent a VA examination in January 1999.  
During the examination, the veteran indicated that he 
received injections for pain.  He also indicated that he 
needed a cane to walk.  Lifting heavy objects was 
characterized as precipitating the veteran's pain.  The 
veteran complained of difficulty taking a bath.  Examination 
revealed dorsiflexion to 20 degrees and plantar flexion to 45 
degrees in both ankles.  Both knees had flexion to 140 
degrees and extension to 0 degrees.  Both hips had flexion to 
125 degrees, extension to 30 degrees, adduction to 25 
degrees, abduction to 35 degrees, external rotation to 50 
degrees, and internal rotation to 40 degrees.  Both wrists 
had flexion to 80 degrees and extension to 70 degrees.  Both 
elbows had flexion to 145 degrees and extension to 0 degrees.  
Both shoulders had flexion and adduction to 180 degrees and 
internal and external rotation to 90 degrees.  There was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement the joints of the upper and 
lower extremities.  The veteran had a normal gait and had no 
ankylosis, leg discrepancy, or constitutional signs of 
inflammatory arthritis.  The diagnoses included mild 
degenerative joint disease of the hands and shoulders and 
moderate degenerative joint disease of the lumbar spine.  

The evidence before the Board indicates the veteran's 
disabilities do not confine the veteran to his house or 
immediate premises.  Although the veteran has indicated that 
he does not leave his house except when taken to a medical 
appointment, examination has revealed that the veteran is not 
precluded from doing so by his disabilities.  The veteran is 
not blind or a patient in a nursing home and his disabilities 
do not render him unable to care for most of his daily 
personal needs or protect himself from the hazards and 
dangers incident to his daily environment without the 
assistance of others.  Although he complains that he is 
afraid of falling, examination suggests that he walks fairly 
well and is able to use his upper extremities so as to take 
care of his needs.  His psychiatric disability, similarly, is 
not so significant that it would preclude the veteran from 
taking care of those needs.  The veteran is not helplessness 
or so nearly helpless as to require the regular aid and 
attendance of another person.  

Evidence before the Board does not reflect the existence of 
additional evidence that would contribute meaningful 
information to the Board's analysis.  The veteran has 
indicated that he is in receipt of Social Security benefits.  
According to the veteran he began to receive such benefits 
when he first began receiving pension benefits.  The veteran 
was granted pension benefits in June 1964 and has been in 
receipt of Social Security benefits since at least as early 
as 1978.  Any records pertaining to the initial grant of 
Social Security benefits are now too remote to have any 
bearing upon the veteran's case.  Although the veteran has 
suggested that he received treatment from the physician who 
provided him with the November 1998 memorandum, the 
memorandum, although it characterizes certain disabilities as 
severe and indicates that veteran is unable to work, does not 
suggest that those disabilities render the veteran either 
housebound or in need of aid and attendance. The veteran has 
apparently been receiving or has at least received in the 
past injections to treat his disabilities.  This aspect of 
the veteran's disability picture does not alter the Board's 
analysis.  The veteran has not requested that any additional 
records be obtained or that any other records of treatment 
contain evidence that would militate in his favor.  Given, 
the evidence before it, the Board must conclude that the 
veteran is not housebound or in need of aid and attendance.  



ORDER

The appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

